List of Subsidiaries Exhibit 21.1 NAME JURISDICTION BE AEROSPACE, INC. Acurex, LLC Delaware B/E Aerospace International Ltd. Barbados Nordskog Industries, Inc. California BEA Holding Services LLC Delaware Advanced Thermal Sciences Corporation Delaware ATS Japan Corporation Japan Advanced Thermal Sciences Taiwan Corporation Taiwan Advanced Thermal Sciences Korea Korea Advanced Thermal Sciences Shanghai Corporation China Modoc Engineering Corporation California Aerospace Lighting Corporation New York BE Aerospace Australia, Inc. Delaware BE Aerospace Canada, Inc. Delaware B/E Aerospace (Canada) Company Canada BE Aerospace El Salvador, Inc. Delaware BE Aerospace El Salvador, Sociedad Anonima de Capital Variable El Salvador BE Aircraft Mexico, LLC Delaware B/E Aerospace Development Corporation Delaware BE Intellectual Property, Inc. Delaware B/E Aerospace Machined Products, Inc. Delaware BE Aerospace (France) SARL France Burns Aerospace Europe (SARL) France Bomhoff Acquisition, Inc. Delaware C2 Composite Limited United Kingdom Composite Specialties, Inc. California DMGI, LLC California Denton Jet Interiors, LLC Texas Flight Structures, Inc. Washington BEA Europe Holding LLC Delaware Maynard Precision, LLC California Modern Metals, LLC California Nelson Aerospace, LLC California NYF Corp. New Jersey Jay Cee Fastener Corp. New Jersey NYFCZ S.R.O. Czech Republic NYF Poska Sp.z.o.o. Poland M & M Aerospace Hardware, Inc. Florida M & M Aerospace Hardware SARL France Honeywell Consumables Solutions S.A.S. France M&M Deutschland GmbH Germany M & M Aerospace Hardware GmbH Germany Honeywell Consumables Solutions GmbH Germany M & M Aerospace Hardware Ltd. United Kingdom M & M Aerospace Hardware Ptc. Ltd. Singapore CMP SAS France T.L. Windust Machine, LLC California BE Aerospace Holdings CV The Netherlands BEA Holding (USA) LLC Delaware BE Aerospace Europe Holding LLP United Kingdom BE Aerospace Investments I Ltd. Cayman Islands BE Aerospace Investments II Ltd. Cayman Islands BE Aerospace (UK) Europe Holdings Ltd. United Kingdom BE Aerospace (UK) Holdings Ltd. United Kingdom BE Aerospace (Germany) GmbH Germany BE Aerospace (UK) Limited United Kingdom BE Aerospace (Netherlands) BV The Netherlands BE Aerospace (Services) BV The Netherlands Koninklijke Fabriek Inventum BV The Netherlands Dae Systems Holding GmbH Germany DAe Systems GmbH Germany Avox Hispania S.L., Spain Spain Special Parachute Equipment and Logistics Germany Consortium GbR
